COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-229-CV
 
  
RONNIE 
MOODY                                                                   APPELLANT
 
V.
 
PAM 
GEILHART                                                                        APPELLEE
  
 
----------
FROM 
THE 17TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
August 5, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.